Citation Nr: 0827324	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-03 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The veteran had active service from June 1942 to November 
1944 and died in March 2006.  The appellant is the veteran's 
surviving spouse (widow).  

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
March 2006 at the age of 87 years as a result of hypoxia due 
to hypertension and ischemic colitis.  Atrial fibrillation 
was also cited as a significant condition contributing to the 
veteran's death.  

2.  At the time of the veteran's death, service connection 
had been established for the following disabilities:  limited 
flexion of forearms; spinal disc condition; limited flexion 
of knee; limited motion of the cervical spine; malaria; 
limited motion of wrist; loss of motion of all fingers; 
impairment of femur; knee prosthesis; degenerative arthritis; 
loss of use of both feet; and, spondylolisthesis or segmental 
instability.  

3.  The evidence of record shows that these service-connected 
conditions did not cause or contribute to the veteran's 
death.

4.  Hypoxia due to hypertension and ischemic colitis, and 
atrial fibrillation were not present during the veteran's 
active military duty or within one year of discharge 
therefrom, and were not associated in any way to such 
service.  

CONCLUSIONS OF LAW

1.  Hypoxia due to hypertension and ischemic colitis, and 
atrial fibrillation were not incurred or aggravated in 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  A disability incurred in service did not cause, or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2007).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2007).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2007).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2007).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2007).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran had a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated subsequent to service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence 
that relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007). 

According to the certificate of death, the veteran died in 
March 2006 at the age of 87 years as a result of hypoxia due 
to hypertension and ischemic colitis.  Atrial fibrillation 
was also cited as a significant condition contributing to the 
veteran's death.  

At the time of the veteran's death, service connection had 
been established for the following disabilities:  limited 
flexion of forearms; spinal disc condition; limited flexion 
of knee; limited motion of the cervical spine; malaria; 
limited motion of wrist; loss of motion of all fingers; 
impairment of femur; knee prosthesis; degenerative arthritis; 
loss of use of both feet; and, spondylolisthesis or segmental 
instability.  Service connection was not in effect for any of 
the conditions noted on the death certificate, or any 
respiratory disorder.  

In her July 2006 notice of disagreement (NOD), the appellant 
contends that the veteran's death was due to "breathing 
problems," including a diagnosis of chronic bronchitis, 
during his active military service.  

The veteran's SMRs establish treatment for "breathing 
problems" and "a little trouble with his chest."  He was 
diagnosed with spondylolisthesis and chronic bronchitis with 
broncho spasm.  The SMRs do not show evidence of complaints 
of, or treatment for, or findings of hypoxia due to 
hypertension and ischemic colitis, or atrial fibrillation.    

Additionally, the post-service medical records do not show 
symptoms of lung disease until many years following the 
veteran's active military service.  The Federal Circuit Court 
has indicated that such a lengthy lapse of time between the 
end of service and the initial manifestation or diagnosis of 
the condition at issue is a factor for consideration in 
deciding a service-connection claim, including a cause-of-
death claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. 
Cir. 2000).

In October 1954 (10 years following the veteran's military 
service), the veteran was diagnosed with "pulmonary 
emphysema from antecedent causes, probably related to smoke, 
dust, and fumes."  This diagnosis was made by Dr. V.L.T., a 
private physician.  During an April 1977 VA examination, the 
VA examiner determined that the veteran did not have 
pulmonary disease, heart disease, or shortness of breath.  At 
this examination, it was also noted that the veteran had 
never been treated for lung or heart disease.

VA medical records establish that the veteran was admitted to 
the VA Medical Center (VAMC) on March 1, 2006 with a two-day 
history of abdominal pain and some shortness of breath.  The 
medical record noted that at the time the veteran also had 
several medical comorbidities, including:  paroxysmal atrial 
fibrillation, congestive heart failure, chronic obstructive 
pulmonary disease, transient ischemic attack, history of 
syncope status post DDD-R pacemaker placement; borderline 
diabetes; peptic ulcer disease; diverticular disease; benign 
prostatic hypertrophy; and degenerative joint disease.  He 
was evaluated by the surgical service and the medical 
service, and found to be in moderate respiratory distress 
with signs of mild heart failure.  The veteran was diagnosed 
with acute mesenteric ischemia.  Options were discussed with 
the family and they opted for comfort care only.  The veteran 
subsequently died two days after admission to the VAMC.  An 
autopsy was not performed.

There are several medical opinions of record regarding 
whether the veteran's active military service somehow caused 
or lead to his death.

A February 1977 statement from Dr. B.J.M., a private 
physician, stated that the veteran received an injury to the 
chest and back in WWII and that in February 1977, he was more 
disabled than he had ever been from breathing problems and 
pain in his lower back.  

Two lay statements, dated February 1977, attested to the 
veteran's current breathing problems at that time.

A June 2006 statement from Dr. P.F., a private physician.  
Dr. P.F. stated that the veteran had end-stage severe lung 
disease (chronic obstructive pulmonary disease), which was 
his primary cause of death.

In March 2007, a VA physician reviewed the medical records 
and stated that the diagnosis of the medical and surgical 
doctors of acute mesenteric ischemia seems to be the most 
likely cause of death.  The VA physician based this 
determination on the fact that the veteran presented to the 
VAMC with symptoms of abdominal pain of a character 
suspicious for mesenteric ischemia.  He had risk factors for 
ischemia, primarily atrial fibrillationa nummular dermatitis 
congestive heart failure.  He had a rapid downward course as 
is typical for the disease.  Upon reviewing the relevant 
literature, including Bockus Gastroenterology 5th edition, 
the VA physician determined that none of the veteran's 
service-connected medical conditions are known to be 
associated with acute mesenteric ischemia.  Additionally, 
chronic obstructive pulmonary disease is also not known to be 
associated with acute mesenteric ischemia.  

Therefore, the VA physician ultimately concluded that it was 
unlikely that the veteran's multiple service-connected 
disability caused, contributed to, or hastened his death.  
Additionally, the VA physician concluded that it is not 
likely that the veteran's lung condition was the cause of his 
death.

While Dr. P.F. and B.J.M's opinions are entitled to some 
probative weight, they are far outweighed by the VA opinion 
mentioned which provides evidence against the appellant's 
claim.  Both Dr. P.F. and Dr. B.J.M did not provide a 
etiological opinion linking the veteran's cause of death to 
his military service.  Additionally, neither doctor cited any 
supporting medical treatise or other evidence.  See Bloom v. 
West, 13 Vet. App. 185, 187 (1999) (a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  Furthermore, neither Dr. P.F. nor Dr. B.J.M. 
stated whether they reviewed the veteran's claims file before 
making their medical opinions.  In Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993), the Court rejected a medical opinion as 
"immaterial" where there was no indication the physician had 
reviewed the claimant's service medical records or any other 
relevant documents which would have enabled him to form an 
opinion on service connection on an independent basis.  See 
also Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a 
review of the claims file, an opinion as to etiology of an 
underlying disorder can be no better than the facts alleged 
by the veteran).

The medical evidence of record, as a whole, does not 
corroborate the appellant's lay assertions that the veteran's 
active military experience, including his "breathing 
problems" and chronic bronchitis diagnosis, caused his 
eventual death from hypoxia due to hypertension and ischemic 
colitis, and atrial fibrillation.  The negative medical 
opinion (which is based on review of both current medical 
literature and the veteran's claims folder) far outweighs the 
positive opinion (which did not provide a basis for its 
opinion).  

Clearly, the evidence is not in relative equipoise (i.e., 
about evenly balanced for and against the claim).  Instead, 
the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  The 
benefit-of-the-doubt rule does not apply, and the appellant's 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in April 2006, the RO advised the appellant of the 
evidence needed to substantiate her claim and explained what 
evidence VA was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

It equally deserves mentioning that the RO issued that April 
2006 VCAA notice letter prior to initially adjudicating the 
appellant's claim in April 2006, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

Neither the appellant nor her representative has made any 
showing or allegation that the appellant was prejudiced by 
not having adequate notice.  But see Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007) (where the Federal Circuit Court 
held that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless). 

To show that a notice error is nonprejudicial, VA must 
demonstrate:  VA must demonstrate: (1) that any defect was 
cured by actual knowledge on the part of the claimant (see 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim"); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law. 
 Additionally, consideration should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case 
that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Here, the Board finds that any notice error did not affect 
the essential fairness of the adjudication because the 
appellant has been represented throughout the course of her 
appeal by a veteran's service organization, Texas Veterans 
Commission, which presumably is well aware of the elements of 
an underlying claim for service connection.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board had erred by relying on various post-decisional 
documents for concluding that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, but determining 
nonetheless that the evidence established the veteran was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claims, so found the error was 
harmless).  Furthermore, her contentions reflect an awareness 
of the particular requirements to substantiate a claim for 
dependency and indemnity compensation (the benefit awarded 
when service connection for the cause of death is 
established) based on a service-connected or nonservice-
connected condition, as required by the holding in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

That is to say, if there was any deficiency in the notice to 
the appellant, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the appellant over 
the course of this appeal, she clearly has actual knowledge 
of the evidence she is required to submit; and (2) based on 
her contentions and the communications provided to her by VA 
over the course of this appeal, she is reasonably expected to 
understand from the notices provided what was needed.  
Sanders v. Nicholson, 487 F.3d 881 (2007), petition for cert. 
filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), private medical 
records, VA medical records and a VA opinion concerning the 
etiology of the factors that led to his demise-including in 
particular, whether they are related to his military 
service.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

It also deserves mentioning that, in response to the most 
recent April 2006 VCAA Notice of Response form, the appellant 
indicated she had no other information or evidence to 
submit.  She therefore requested that her claim be decided as 
soon as possible.  In light of the foregoing, the Board 
concludes that resolution of the appeal without first 
remanding for additional development is appropriate.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


